             Case 3:21-cv-00571-SI       Document 1       Filed 04/16/21     Page 1 of 14




Emily Cooper OSB# 182254
Thomas Stenson OSB # 152894
Disability Rights Oregon
511 SW 10th Avenue, Suite 200
Portland, Oregon 97205
(503) 243-2081
ecooper@droregon.org
tstenson@droregon.org
Counsel for Plaintiff



                                   UNITED STATES DISTRICT COURT
                                        DISTRICT OF OREGON
                                        PORTLAND DIVISION
                                                          Case No.: 3:21-cv-571
    D.W.,
    Plaintiff,
                                                          COMPLAINT
    v.
    FRESENIUS MEDICAL CARE                                Civil Rights Action (Americans with
    NORTH AMERICA, Defendant.                             Disabilities Act, 42 USC 12182 et seq.,
                                                          Rehabilitation Act, 29 USC 794)




         This is an action to enforce the obligations of a health care corporation to provide non-

discriminatory services to people with disabilities. Federal nondiscrimination law prohibits

discriminating against people with disabilities, including by providing reasonable modifications

in policies and practices.


         Plaintiff D.W.1 is an individual with multiple disabilities. He is in kidney failure and

requires regular dialysis services at a facility operated by the Defendant. Defendant recently



         1
          D.W. is the pseudonym used to protect the plaintiff’s privacy. A corresponding motion
to proceed under a pseudonym will be filed shortly after the complaint’s filing.
Plaintiff’s Complaint
Page 1
            Case 3:21-cv-00571-SI        Document 1       Filed 04/16/21     Page 2 of 14




announced that it would involuntarily discharge D.W. from services at their facility because of

his behavior, which is related to and a product of his disability. Fresenius reported in the

discharge summaries that his behaviors mostly consist of verbal outbursts. Plaintiff, through

counsel, approached Defendant about discussing accommodations to address Defendant’s

concerns and to readmit D.W., at least temporarily, to care. The defendant corporation received

the request and, through counsel, refused to participate in such discussions.

          Plaintiff has no other dialysis center that will currently serve him, and Defendant

discharged him from services knowing that no other dialysis center had admitted him to care.

Without dialysis, Plaintiff will die. Defendant Fresenius has discharged Plaintiff from all services

as of April 13, 2021. This Court should act to ensure that Plaintiff will not die from disability

discrimination.

                                            I.      PARTIES

     1.      D.W. is a 53-year-old man who resides in Astoria, Oregon, in Clatsop County.

     2.      Fresenius Medical Care North America is a foreign business corporation registered by

the state of Delaware, whose primary place of business is in Waltham, Massachusetts. It operates

by and through numerous wholly-owned subsidiary corporations, several registered in Oregon.

                                 II.    JURISDICTION AND VENUE

     3. This case raises claims under various federal statutes and rules relating to federal

nondiscrimination law. All claims raised are within the federal subject matter jurisdiction of a

United States District Court under 28 U.S.C. 1331 & 28 U.S.C. 1343.

4.        The Defendant operates multiple clinics in the state of Oregon. The events relating to this

matter took place in Astoria and in St. Helens, in the state of Oregon. The dispute specifically

relates to the operation of the Defendant’s St. Helens and Astoria facilities. Astoria is in Clatsop

Plaintiff’s Complaint
Page 2
                Case 3:21-cv-00571-SI     Document 1     Filed 04/16/21     Page 3 of 14




County, Oregon. St. Helens is in Columbia County, Oregon. Venue is appropriate in the district

of Oregon. 28 U.S.C. 1391(e)(1). Divisional venue is appropriate in the Portland Division. LR 3-

2.

     5. The federal district court has subject matter jurisdiction over this claim to enforce federal

non-discrimination law over a private facility.

     III.        STATEMENT OF FACTS

                 A. Fresenius’s Operation of a Federally-Funded Place of Public Accommodation

     6. Fresenius operates a global corporate for-profit business that, among other functions,

“provide[s] dialysis care and related services to persons who suffer from end-stage renal

disease.” Fresenius is, per its own public filings, “the world’s largest kidney dialysis company.”2

     7. Based on review of its website and knowledge of its operations, Fresenius is generally

open to the public, though some people receiving services from Fresenius may first need a

referral or prescription from a physician to begin treatment.

     8. Some services offered at both the St. Helens and Astoria location, such as the “Kidney

Disease Education Class” are open to the general public without a referral or prescription. The

websites for both locations list hours of operations and the services and amenities offered at each

site. These clinics are community-based clinics are centrally located in cities and towns. Patients,

once admitted to care, can walk in and out and over the course of months or years of care, unlike



          Allegations in this section are drawn from Fresenius’s parent corporation’s public SEC
            2

filing of July 2020, published on the Fresenius Medical Care website and from Fresenius’s
internal analysis of its financials for the second quarter of 2020. Fresenius Medical Care AG &
Co. KGaA, Sec. & Exchange Comm’n Form 6-K (July 2020), available at
https://www.freseniusmedicalcare.com/fileadmin/data/com/pdf/investors/News___Publications/F
inancial_Report/2020/Q2_2020_6K.PDF; Fresenius Medical Care, Q2 202 Conference Call
Analyst Presentation (July 30, 2020), available at
https://www.freseniusmedicalcare.com/fileadmin/data/com/pdf/News/2020/FME_Q2_2020_Ana
lyst_Presentation.pdf.
Plaintiff’s Complaint
Page 3
          Case 3:21-cv-00571-SI         Document 1      Filed 04/16/21      Page 4 of 14




hospitals that are typically more restricted in their access and require patients go through a

separate admission process every time they come to the hospital.

    9. As of June 30, 2020, Fresenius’s global parent corporation owned, operated, or managed

4,036 dialysis clinics, 2614 of which are in North America. It had treated 347,683 patients in the

12 months prior to that date, administering more than 26 million dialysis treatments in that time.

    10. At Defendant’s individual service locations, including Oregon locations in Astoria and

St. Helens, patients can receive dialysis inside their buildings, which usually entails drawing

blood in a continuous process from the patient over the course of hours, filtering impurities,

toxins, excess water, and other undesired elements from the blood. Filtered blood is returned to

the patient in a continuous cycle over the course of several hours.

    11. Fresenius receives about 33% of its consolidated revenue from U.S. federally-funded

health care programs, such as Medicaid and Medicare.

    12. Fresenius also received $277M in funds from the federal government as part of the

COVID relief/stimulus funding over the last year. During that same time Fresenius reported

generating $10.16 billion in revenue from January 1, 2020 to June 30, 2020, 31.5% percent (or

$3.2 billion) of which was gross profit.

    13. Although Fresenius has registered numerous different subsidiary corporations within

Oregon associated with its Fresenius Medical Care North America body, its website indicates

that all “Fresenius Kidney Care dialysis centers are part of Fresenius Medical Care North

America (FMCNA),” including both the Astoria and St. Helens locations.3


3
  Sites describing both the St. Helens and Astoria locations host identical descriptions. “Different
names, same great care: Fresenius Kidney Care dialysis centers are part of Fresenius Medical
Care North America (FMCNA). Some centers may be known as Fresenius Kidney Care or
Fresenius Medical Care, as well as other names. Every center listed in our dialysis finder results
is part of the Fresenius Kidney Care dialysis network.” Fresenius Kidney Care, Fresenius Kidney
Plaintiff’s Complaint
Page 4
          Case 3:21-cv-00571-SI          Document 1      Filed 04/16/21     Page 5 of 14




              B. D.W.’s Underlying Disabilities

        14.      D.W. has multiple complex disabilities that interact in ways that require unique

accommodation and consideration.

        15.      D.W. is in active kidney failure. He requires ongoing dialysis to live. Based on his

assessment by his nephrologist, D.W. will die if not allowed regular dialysis services.

        16.      D.W. has an intellectual disability, with a functional IQ of 64. Because of this

intellectual disability, D.W. has difficulty processing concepts in a way other people may not. He

may have difficulty anticipating other people’s responses, regulating his emotions, and avoiding

impulsive behaviors.

        17.      D.W. also experienced a series of major strokes more than 20 years ago. These

strokes have severely damaged the tissue of his brain, contributing to D.W.’s impulsive

behaviors, aggression, and anger.

        18.      D.W. is also prone to seizures.

              C. D.W.’s Enrollment with Fresenius’s Astoria Location

    19. D.W. began receiving services from Fresenius at the Astoria location in November 2018.

Fresenius staff were aware that D.W. had substantial mental health and behavioral health needs

at least as early as 2018.

    20. D.W. had periodic verbal outbursts directed at staff during his time at the Astoria

location. These long-standing behavioral needs and their link to his disability were well-known

to Fresenius staff at the Astoria location for years. Fresenius staff had labeled him in medical




Care St. Helens, at https://www.freseniuskidneycare.com/dialysis-centers/oregon/5476;
Fresenius Kidney Care, Fresenius Kidney Care Astoria, at
https://www.freseniuskidneycare.com/dialysis-centers/oregon/4683.
Plaintiff’s Complaint
Page 5
          Case 3:21-cv-00571-SI         Document 1     Filed 04/16/21     Page 6 of 14




records as having schizophrenia and anxiety, though it is unclear what basis they had for

asserting those particular diagnoses.

   21. On May 6, 2020, Fresenius staff responded to a verbal outburst by D.W. by calling the

police to have him removed from the property. D.W. had not harmed anyone. The staff report of

the incident stated D.W. was “cursing and visibly agitated.”

   22. He returned for his next dialysis appointment on May 11, 2020. According to Fresenius

records, the staff social worker on that day “presented” him with a letter “of expected behaviors

and how staff will work with him if he has a hard time.”

   23. On May 21, 2020, per Fresenius records, a nurse reported to a social worker that D.W.

was “acting up.” The nurse had been speaking with D.W. and asked for clarification of

something he had said. He “became mad,” according to the records.

   24. On subsequent visits to the Astoria clinic in May 2020, the social worker discussed in her

notes undefined “aggressive behaviors,” “being verbally inappropriate with staff,” and

“disruptive behaviors” with D.W. but did not offer any substantial accommodations for his

behavioral needs, beyond reminding him that he had to obey the rules.

   25. On May 29, 2020, the medical director and facility administrator for Fresenius’s Astoria

facility presented D.W. with a notice of discharge, claiming that he had had outbursts in May

2020 including “yelling, cursing, and making derogatory comments to staff,” as well as “hitting

the door of the facility administrator’s office.”

   26. The notice listed the accommodations offered to D.W. as “the ability to pick [his] chair

and treatment time,” and sometimes the technician he would work with. It also stated that the

staff had warned him about complying with the rules.

           D. D.W.’s Experience at the St. Helens Location

Plaintiff’s Complaint
Page 6
          Case 3:21-cv-00571-SI        Document 1       Filed 04/16/21     Page 7 of 14




   27. In September 2020, D.W. was admitted to care at Fresenius’s St. Helens location.

Fresenius informed D.W. in a September 8, 2020 letter that it expected him to comply with rules

and notify staff before he became angry and upset. He received regular dialysis there for months

without apparent incident.

   28. On March 9, 2021, D.W. was undergoing dialysis at the Fresenius St. Helens location. As

part of the monitoring process, staff had put an automatic blood pressure cuff on his arm that

would inflate at intervals to measure his blood pressure and other vital signs. D.W. was present

with one of his in-home care providers, who is not employed by Fresenius.

   29. The blood pressure cuff began to inflate and deflate rapidly, apparently improperly,

cutting off circulation to his arm and causing extreme discomfort. He called for staff to assist

him. He asked his in-home care provider to assist him. A Fresenius staffer, alerted to his

concerns, stated that she would help him after she helped another patient, then left the room.

   30. D.W. got upset and yelled because he was in discomfort and could not get anyone to

assist him.

   31. This outburst arose after D.W. did exactly Fresenius had requested of him—notifying

Fresenius staff of a circumstance that was provoking him before he lost his temper—and

Fresenius staff declined to respond. The nominal accommodation offered to him was not even

followed through on by the provider when he complied with Fresenius’s request.

   32. Fresenius alleged that staff observed D.W. attempt to strike his in-home care worker

during this outburst on March 11, 2021. However, that worker has denied that any attempt to

strike her took place, and her report on the incident does not describe any attempt to strike her.

   33. On March 13, 2021, Fresenius St. Helens sent D.W. another discharge letter. The letter

alleged that he “cursed, yelled, and attempted to strike [his] care worker.” The letter claimed that

Plaintiff’s Complaint
Page 7
          Case 3:21-cv-00571-SI         Document 1       Filed 04/16/21    Page 8 of 14




Fresenius had accommodated him by offering him a schedule for the 90-minute journey to St.

Helens that would accommodate him bringing his in-home care worker with him. The letter also

claimed Fresenius had contacted other agencies in order to develop a more holistic approach to

D.W.’s care, though it does not indicate that any changes or accommodations followed from

those contacts.

   34. This discharge letter told D.W. that: “you need to have your care managed by a Mental

Health provider where you follow their suggestions to manage your health care before placement

in an outpatient dialysis clinic will be appropriate.”

   35. The letter then stated that Fresenius would provide a list of local outpatient dialysis

clinics from which he could seek treatment, notwithstanding its statement in the prior paragraph

that such a placement was not appropriate.

   36. The letter further advised him of the address of the local hospital in Astoria (which does

not provide dialysis services). The nearest hospitals with dialysis services are in Longview,

Washington and in Portland. Both dialysis services would be accessible only by admission

through the emergency department and could not provide routine dialysis for him.

   37. Following its submission of the discharge letter, Fresenius did not participate

meaningfully in any efforts to find a new site for D.W. to get care.

   38. Despite Fresenius’s declarations that D.W.’s behaviors precluded his participation in

dialysis services, he attended dialysis without incident after March 9 through April 13 three

times a week without incident.

   39. Several outpatient dialysis facilities in the area refused to accept D.W. because of the

negative reports from Fresenius regarding his behavior.




Plaintiff’s Complaint
Page 8
           Case 3:21-cv-00571-SI        Document 1       Filed 04/16/21      Page 9 of 14




    40. Clinicians treating D.W. reached out to Fresenius staff subsequent to his discharge notice,

explaining that D.W. “will die within 2-4 weeks of not being dialyzed,” noting that his behaviors

were consistent with his underlying disability.

    41. His clinical staff asked Fresenius to participate in a call on April 9, 2021 to outline

potential accommodations for D.W. that would allow him to continue to participate. Fresenius

agreed to participate in the group call, then withdrew from it.

    42. Disability Rights Oregon reached out to Fresenius through multiple avenues to advocate

for his rights.

    43. On April 12, 2021, Katelynn Hemmele, an area administrator from Fresenius, wrote to

DRO indicating that she would not consider reasonable accommodations such as increased

staffing during D.W.’s dialysis or a behavior plan to support him. She stated that she knew that

DW “has been rejected by the available clinics” in the area.

    44. Ms. Hemmele refused to consider postponing the termination of his services to allow for

an interactive process to discuss such accommodations that might assist D.W. or to allow him to

look for new services.

    45. On April 13, 2021, D.W. was discharged from care at Fresenius’s St. Helens location. He

does not have a current provider of dialysis services.

                                            IV.     CLAIMS

       Claim I: Disability Discrimination by a Place of Public Accommodation under the
                   Americans with Disabilities Act (42 U.S.C. 12181 et seq.)

    46. Under Title III of the Americans with Disabilities Act (ADA), no “individual shall be

discriminated against on the basis of disability in the full and equal enjoyment of the goods




Plaintiff’s Complaint
Page 9
          Case 3:21-cv-00571-SI          Document 1        Filed 04/16/21      Page 10 of 14




services, facilities, privileges, advantages, or accommodations of any place of public

accommodation.” 42 U.S.C. 12182(a); 28 CFR 36.201(a).

    47. The prohibition on discrimination includes the “failure to make reasonable modifications

in policies, practices, or procedures . . . necessary to afford such . . . services . . . to individuals

with disabilities.” 42 U.S.C. 12182(b)(2)(A)(ii); 28 CFR 36.302(a).

    48. The prohibition on discrimination also includes the “denial of the opportunity of the

individual . . . to participate in or benefit from the goods, services, facilities, privileges,

advantages, or accommodations of an entity.” 42 U.S.C. 12182(b)(1)(A)(i); 28 CFR 36.202(a).

    49. Title III of the ADA also requires that services from places of public accommodation be

administered in the most integrated setting. 42 U.S.C. 12182(b)(1)(B); 28 CFR 36.203.

    50. Fresenius owns, manages, and operates clinics throughout the United States, including

the Astoria and St. Helens clinics. ¶¶ 6-10. These clinics are open to the public and affect

commerce, as they are the “professional office[s] of a health care provider” or otherwise are

“service establishment[s].” 42 U.S.C. 12181(7); 28 CFR 36.104. ¶¶ 6-13.

    51. D.W. is a person with a disability within the meaning of the ADA, because he is a person

with both physical and mental impairments that substantially limit one or more of his major life

activities. 42 U.S.C. 12102; 28 CFR 36.105. ¶¶ 14-18. His intellectual disability affects the way

he thinks and substantially limits his brain function. 28 CFR 36.105(c)(1)(i); 28 CFR

36.105(d)(2)(iii)(C). ¶¶ 14-18. Multiple disabilities affect the way he “interact[s] with others.” 28

CFR 36.105(c)(1)(i). ¶¶ 14-18. His kidney failure is an impairment of a major bodily function.

28 CFR 36.105(c)(1)(ii). ¶¶ 14-18.

    52. Fresenius has discriminated against D.W. because of his disability-related behaviors and

prohibited him from participating in the services it offers and accessing the facilities it operates,

Plaintiff’s Complaint
Page 10
         Case 3:21-cv-00571-SI          Document 1      Filed 04/16/21     Page 11 of 14




by discharging him from both the Astoria and St. Helens facilities. ¶¶ 16-35, 45. Fresenius’s

response to him, by urging him to seek mental health care, recognizes and admits that his

behaviors are related to his disability. ¶35. His behaviors, as reported in Fresenius’s own

documents, largely consist of verbal outbursts that, while unpleasant, are manageable in that

setting. ¶¶16-35.

    53. Fresenius has discriminated against D.W. by refusing to offer reasonable

accommodations for his disability-related behaviors. ¶¶19-45. D.W. has proffered several

reasonable accommodations, including increased staffing, requirements that staff pay closer

attention to him while he is in dialysis, and engaging in behavior planning, but Fresenius has

refused any further discussions of any accommodations. ¶¶33-45.

    54. D.W. has not been able to identify any other dialysis site that will serve him, in part

because of Fresenius spreading exaggerated and fabricated stories about his behaviors among

other providers. To the extent that D.W.’s remaining options, other than death, involve getting

less frequent, less effective services through a hospital emergency department, hospitals are not

the most integrated setting relative to a community-based outpatient dialysis facility. ¶¶ 7-10, 36.

Compelling D.W. to seek medical care in a less integrated setting is discrimination that violates

the ADA’s integration mandate.

    55. Fresenius has denied D.W. any meaningful, effective reasonable accommodation. ¶¶19-

45. Fresenius has barred him from receiving services on the basis of his disability and his

disability-related behaviors. ¶¶19-45. Without action from this court, D.W. will likely die as a

result of this disability discrimination. ¶40.

          Claim II: Disability Discrimination by a Federally-Funded Program or Activity
                            Under the Rehabilitation Act (29 USC 794).



Plaintiff’s Complaint
Page 11
          Case 3:21-cv-00571-SI        Document 1       Filed 04/16/21     Page 12 of 14




    56. No “program or activity” receiving “federal financial assistance” may discriminate

against a person with a disability by “excluding” them “from participation in, den[ying] the

benefits of” the program or activity, or otherwise subjecting them to discrimination. 29 USC

794(a).

    57. Fresenius is a “program or activity” that receives federal assistance. ¶¶ 6-13 Specifically,

Fresenius is a corporation or other business “which is principally engaged in the business of

providing . . . health care.” 29 USC 794(b)(3)(A)(ii); 45 CFR 84.3(k)(3)(i)(B). ¶¶ 6-13.

    58. Fresenius receives “Federal financial assistance from the Department of Health and

Human Services” because it receives Medicaid and Medicare funds. 45 CFR 84.2. ¶¶ 6-13. It has

also received federal stimulus funds. ¶¶ 6-13.

    59. Discrimination prohibited by the Rehabilitation Act for those receiving U.S. Department

of Health and Human Services funds includes “deny[ing] a qualified handicapped person the

opportunity to participate in or benefit from the aid, benefit, or service.” 45 CFR 84.4(b)(1)(i).

    60. Discrimination prohibited by the Rehabilitation Act for those receiving U.S. Department

of Health and Human Services funds includes “deny[ing] a qualified handicapped person the

opportunity to participate in or benefit from the aid, benefit, or service.” 45 CFR 84.4(b)(1)(i).

    61. Recipients of U.S. Department of Health and Human Services funds for health services

purposes must “[m]odify. . . any policies or practices that” have discriminatory effects. 45 CFR

84.6(c)(ii).

    62. Recipients of U.S. Department of Health and Human Services funds for health services

purposes must provide “aids, benefits, and services . . . in the most integrated setting appropriate

to the person’s needs.” 45 CFR 84.4(b)(2).




Plaintiff’s Complaint
Page 12
          Case 3:21-cv-00571-SI         Document 1      Filed 04/16/21      Page 13 of 14




   63. D.W. is a “person with a disability” or a “handicapped person” within the meaning of the

Rehabilitation Act. 29 USC 705(20); 45 CFR 84.3(j). ¶¶ 14-19. The definition of a “person with

a disability” or “handicapped person” is substantially similar to that definition under the ADA.

29 USC 705(20)(B) (definition includes “any person with a disability” as defined in 42 USC

12102); ¶¶ 14-19, 51.

   64. Fresenius has discriminated against D.W. because of his disability-related behaviors and

prohibited him from participating in the services it offers and accessing the facilities it operates.

¶¶19-45

   65. Fresenius has discriminated against D.W. by refusing to modify its practices to afford

reasonable accommodations to D.W. for his disability-related behaviors. ¶¶19-45.

   66. To the extent that D.W.’s remaining options, other than death, involve getting less

frequent, less effective services through a hospital emergency department, hospitals are not the

most integrated setting relative to a community-based outpatient dialysis facility. ¶¶6-10, 36. To

the extent Fresenius’s compels D.W. to seek care in a hospital setting or other less integrated

setting, this would violate the “most integrated setting” requirement of the Rehabilitation Act.

                                   V.      CLAIMS FOR RELIEF

   67. In light of the above described violations of law, the plaintiff respectfully requests that

the Court enter an order:

       A. compelling Fresenius to re-admit D.W. to its dialysis services;

       B. compelling Fresenius to engage in an interactive and ongoing accommodation

           process to ensure D.W.’s ongoing benefits from its dialysis services;

       C. compelling Fresenius to alter its policies, practices, trainings, and quality

           assurance/quality improvement processes on involuntary discharge related to patient

Plaintiff’s Complaint
Page 13
         Case 3:21-cv-00571-SI        Document 1        Filed 04/16/21   Page 14 of 14




           behavior, in a manner that clearly addresses how to accommodate the needs of

           patients with disabilities with behavioral symptoms and that uses standards consistent

           with federal nondiscrimination law;

       D. awarding nominal damages to D.W. as an equitable remedy;

       E. declaring that the plaintiff is a prevailing party;

       F. granting reasonable attorney’s fees and costs to the plaintiff; and

       G. granting other such appropriate relief as this Honorable Court deems just and proper.

DATED this 16th day of April, 2021.

                                      DISABILITY RIGHTS OREGON

                                      /s/ Thomas Stenson
                                      Emily Cooper OSB# 182254
                                      ecooper@droregon.org
                                      Thomas Stenson, OSB 152894
                                      tstenson@droregon.org
                                      511 SW 10th, Suite 200
                                      Portland OR 97205
                                      Tel: (503) 243 2081
                                      FAX: (503) 243 1738
                                      Counsel for Plaintiff




Plaintiff’s Complaint
Page 14
